DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/01/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance between each nozzle channel is matched with the flow cross-section of the coolant supply channel” as in lines 15-16 of claim 1; and the “plurality of coolant supply channels extend substantially parallel to each other” as in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7-10, 13-15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 15-17 “a distance between each nozzle is matched with the flow cross-section (Q) of the coolant supply channel such that substantially the same coolant pressure is provided at each nozzle channel”.
First, the term “a distance” between each nozzle, is a relative term which renders the claim indefinite. The term “a distance” between each nozzle is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also unclear if this is a radial distance between nozzles, or axial distance between nozzles.  How is distance determined?  Further clarification is needed.
Further, it is unclear how exactly a distance between each nozzle is “matched with the flow cross-section (Q) of the coolant supply channel”.  How exactly is this distance “matched” with the flow cross-section of the coolant supply channel? How a distance can be matched to something? In what sense this distance between nozzle is being “matched” with the flow cross-section of the coolant supply channel?  Further clarification is needed.
Claim 14 recites in line 1 “a slot longitudinal axis” however it is unclear where exactly this longitudinal axis is being taken from as there is no “slot” being claimed.  Note that claim 9 sets forth that the nozzle channel is substantially slot-shaped.  This limitation does not necessarily mean that the nozzle channel is a slot.  Further clarification is needed.
Further in line 2, there is insufficient antecedent basis for “the associate” cutting edge, since no “associate” cutting edge has been previously introduced.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner US 2018/0133809.
In regards to claim 1, Brunner discloses a cutting tool (10), comprising: a tool body (12); a plurality of cutting edges (20) provided on the tool body (12); a coolant supply chamber (refer to the inlet of 22, specifically 32, 36 as in Figure 4 and 5) on a machine-side end of the tool body extending within the tool; a coolant supply channel (22/32,34) from the coolant supply chamber (see Figures 2-10), the coolant supply channel (22/32,34) having a flow cross-section that reduces with respect to a direction of flow (see Figures 2-10, refer to cross-section 24; a plurality of nozzle channels (30 and 38) branching off from the coolant supply channel (22/32,34) wherein each nozzle channel (30 and 38) is configured to conduct coolant onto a respective cutting edge (see paragraph [0054]), and wherein a distance between each nozzle channel (30 and 38) is matched with (in the sense of being put together as being complementary to each other) the flow cross-section (24) of the coolant supply channel (22/32,34) such that substantially the same coolant pressure is provided at each nozzle channel (in view of the 112 2nd above, it is noted that since each nozzle channels 38 and 30 are located at corresponding different flow cross-sections 24 of the coolant supply channel 22/32,34, then each nozzle channel is matched with the flow cross-section of the coolant supply channel, therefore being capable of providing substantially the same coolant pressure to each nozzle).
In regards to claim 4, Brunner discloses the cutting tool according to claim 1, Brunner also discloses that each nozzle channel is associated with a single cutting edge in order to conduct coolant onto the associated cutting edge (see paragraph [0054]).
In regards to claim 5, Brunner discloses the cutting tool according to claim 1, Brunner also discloses that the flow cross-section (24) of the coolant supply channel (22/32,34) continuously reduces with respect to the direction of flow (see Figures 2-10).
In regards to claim 7, Brunner discloses the cutting tool according to claim 1, Brunner also discloses that at least two chip guide grooves (or flutes as on Figure 1) are provided in the tool body (12), and the coolant supply channel (22/32,34) is arranged circumferentially between the chip guide grooves (since as in Figures 2-10, the supply channel 22/32,34 is located both axially and radially, between chip guide grooves).
In regards to claim 16, Brunner discloses the cutting tool according to claim 1, Brunner also discloses that the cutting tool (10) is a milling tool (as cued on Figure 1). 
Claim(s) 1, 8, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--).
In regards to claim 1, Kammermeier discloses a cutting tool (1 and 2), comprising: a tool body (1 and 2); a plurality of cutting edges (12) provided on the tool body (1 and 2); a coolant supply chamber (9) on a machine-side end of the tool body extending within the tool (see Figures 1-8); a coolant supply channel (10, 10a, 10b, 10c) from the coolant supply chamber (9), the coolant supply channel (10, 10a, 10b, 10c) having a flow cross-section that reduces with respect to a direction of flow (see Figures 2-4, column 6, 46-48); a plurality of nozzle channels (14) branching off from the coolant supply channel (10, 10a, 10b, 10c) wherein each nozzle channel (14) is configured to conduct coolant onto a respective cutting edge (see column 6, lines 33-36 and lines 44-45) and wherein a distance between each nozzle channel (14) is matched with (in the sense of being put together as being complementary to each other) the flow cross-section of the coolant supply channel (10, 10a, 10b, 10c) such that substantially the same coolant pressure is provided at each nozzle channel (in view of the 112 2nd above, it is noted that since each nozzle channels 14 are located at corresponding different flow cross-sections of the coolant supply channel 10, 10a, 10b, 10c, then each nozzle channel is matched with the flow cross-section of the coolant supply channel, therefore being capable of providing substantially the same coolant pressure to each nozzle).
In regards to claim 8, Kammermeier discloses the cutting tool according to claim 1, Kammermeier also discloses that each nozzle channel (14) branches off substantially perpendicularly from the coolant supply channel (see Figures 1-6).
In regards to claim 10, Kammermeier discloses the cutting tool according to claim 1, Kammermeier also discloses a plurality of coolant supply channels (see Figures 1 and 6). 
In regards to claim 13, Kammermeier discloses the cutting tool according to claim 1, Kammermeier also discloses that coolant supply channel (10 and 10c, as in Figures 1 and 6) extends helically around a tool body central axis (4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--) as applied to claim 1 above and in further view of Schleicher US 2019/0091771.
In regards to claim 3, Kammermeier discloses the cutting tool according to claim 1, Kammermeier also discloses the cutting tool having the cutting edges and the tool body.
However, Kammermeier fails to disclose that each cutting edge is provided by a cutting insert attached to the tool body.
Nevertheless, Schleicher teaches that it is well known in the art of rotary cutting tools to have replaceable cutting inserts (14) with cutting edges, the replaceable cutting inserts being attached to the tool body.  
A person having ordinary skill in the art would have recognized that by providing replaceable cutting inserts attached to the tool body, permits the quick exchange of the cutting inserts whenever the cutting edge has been blunt, instead of exchanging the entire cutting tool.  Therefore, increases tool life.  
Thus, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was made, to modify Kammermeier’s rotary cutting tool, with replaceable cutting inserts attached to the tool body, as taught by Schleicher, to increase tool life by changing the cutting insert instead of the entire tool.
In regards to claims 9 and 14, Kammermeier discloses the cutting tool according to claim 1, Kammermeier also discloses that an opening-side end cross-section (13) of the nozzle channel (14).
However, Kammermeir fails to disclose that the shape of the opening-side end cross-section (13) is substantially slot-shaped (claim 9), the slot having a slot longitudinal axis that extends substantially parallel to the associated cutting edge (claim 14).
 Nevertheless, Schleicher teaches that it is well known in the art of rotary cutting tools to have a nozzle channel having an opening-side end.  When taking a cross-section of the opening-side of the nozzle, the shape of the nozzle channel is substantially slot-shaped.  Additionally, as shown in Figure 1 for example, the slot nozzles have a slot longitudinal axis that extends substantially parallel to the associate cutting edge.
A person having ordinary skill in the art would have recognized that by having the nozzles be slot shaped on which their longitudinal axis extends substantially parallel to the associate cutting edge, ensures precise coolant delivery to the entire cutting edge, improving cutting properties of the cutting tool (see at least paragraphs [0019-0020]).
Thus, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was made, to modify Kammermeier’s opening-side end cross-section of the nozzle channels to be substantially slot-shaped with the slot longitudinal axis extending substantially parallel to the associated cutting edge, as taught by Schleicher, to ensure precise coolant delivery to the entire cutting edge, and improve cutting properties of the cutting tool.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--) as applied to claim 10 above and in further view of Scwenck et al US 8,998,543 (hereafter—Scwenck--).
In regards to claim 15, Kammermeier discloses the cutting tool according to claim 10, Kammermeier also discloses that the plurality of coolant supply channels (see Figures 1 and 6).
However, fails to disclose that the coolant supply channels extend substantially parallel to each other.
Nevertheless, Scwenck teaches that it is well known in the art of rotary cutting tools to have a plurality of coolant supply channels (102-103; 302-303;502-503; 602-603; or 702-703) extend substantialy parallel (at least for a portion) to each other.  This way the flow resistance of the coolant can be reduced (see at least column 6, lines 25-28).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed to modify Kammermeier’s coolant supply channels to extend substantially parallel to each other, based on the teaching of Scwenck, to reduce flow resistance of coolant when machining.
Response to Arguments
Applicant’s arguments filed on 11/01/2022 with respect to claims 1, 3-5, 7-10, 13-15 and 16 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under: 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 1, 3-5, 7-10, 13-15 and 16; 35 U.S.C. 102(a)(1) as being anticipated by Brunner US 2018/0133809 for claim(s) 1, 4-5, 7 and 16; 35 U.S.C. 102(a)(1) as being anticipated by Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--) for claim(s) 1, 8, 10 and 13; 35 USC § 103 over of Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--) and Schleicher US 2019/0091771 for claim(s) 3, 9 and 14; and under 35 USC § 103 over of Kammermeier et al. US 6,116,825 (hereafter--Kammermeier--) and Scwenck et al US 8,998,543 (hereafter—Scwenck--) for claim 15; have been incorporated as aforementioned.
Examiner’s Notes
Examiner Ramos has been assigned to act on the present application which has received actions on merit by Examiner Cha, whom is no longer at the Office.  Accordingly, Examiner Ramos will continue with the entire prosecution of this application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722